DETAILED ACTION
	This action is in response to the amendment filed 9/23/2021. Currently, claims 1-22 and 24-30 are pending in the application. Claim 23 is cancelled by Applicant. Claims 24-28 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the drawings and claim 15 are sufficient to overcome the previous objections to the drawings.
Applicant’s amendment to the specification is not sufficient to overcome the previous objection to the specification. The specification, therefore, remains objection to for the reason(s) discussed below.
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 4. Applicant’s amendment to the specification is sufficient to overcome the previous objection to claims 13 and 30. Applicant’s amendment to claim 14 is sufficient to overcome the previous objection to claim 14. Applicant’s amendment to claim 16 is sufficient to overcome the previous objection to claim 16.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 2 is sufficient to overcome the previous 
Applicant’s amendment to claim 18 is not sufficient to overcome the previous rejection of claims 18-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 18-22, therefore, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as detailed below.
Applicant failed to amend claim 19 to overcome the previous rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Further, Applicant did not provide arguments in regards to the previous rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 19, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as detailed below.
Applicant’s amendment to claim 22 is not wholly sufficient to overcome all previous rejections of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 22, therefore, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reason(s) detailed below.
Applicant’s arguments with respect to the claim interpretation of “means for locking” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 
Applicant’s arguments with respect to the claim interpretation of “means for adjusting” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn and the claim interpretation of “means for adjusting” has been updated as detailed below. 
Applicant's remaining arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a mechanism that itself adjusts a distance between an immobilization device and a patient anatomy support) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Huttner does not provide for the ability to adjust a distance between an immobilization device and a patient anatomy support, the examiner respectfully disagrees. The first cross-piece 4 of Huttner provides for the ability to adjust a distance between an immobilization device and a patient anatomy support inasmuch as the first cross-piece 4 is taught in [0030-0031] and [0037] to be rotatable between locked and unlocked positions. When in the unlocked position, the first cross-piece 4 is capable of disengaging the frame 6 from the patient restraint adjust) a distance between the frame 6 and the patient restraint board 8.
In response to Applicant’s argument that the device of Huttner does not perform locking and adjusting functions along or proximal the same axis, the examiner again respectfully disagrees. As detailed below, Huttner teaches wherein the means for locking (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7; [0029] teaches “a plurality of these locking mechanisms are arrayed about the periphery of the frame 6 in sufficient number so as to securely lock the frame 6 to the patient restraint board 8 when the locking mechanism has been engaged”) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) with respect to the patient anatomy support (patient restraint board 8) is actuated along an axis ([0029-0031] teaches that the locking pin 1 is movable up or down (along the vertical axis of the locking pin 1) into respective locked and unlocked positions) and the means for adjusting (first cross-piece 4) the distance between the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) is actuated about the axis (first cross-piece 4 is taught in [0030-0031] and [0037] and Figure 8 to be rotated about the vertical axis of the locking pin 1 between locked and unlocked positions) along which the means for locking (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7; [0029] teaches “a plurality of these locking mechanisms are 
In regards to the rejections of claims 14-16, Applicant argues that Huttner teaches away from the use of threaded fasteners. In response, the examiner notes that the device of Huttner is not modified in the rejections of claims 14-16 to include threaded fasteners. Rather, the adjuster of Huttner as modified by Van Neil et al. is modified to provide the adjuster including an indexing mechanism defining discrete positions, each position of the discrete positions corresponding to a relative distance between the immobilization device and the patient anatomy support; and wherein the indexing mechanism includes a groove positioned to indicate when the rotator is aligned with one of the discrete positions; and wherein the indexing mechanism includes an indicator positioned to provide a visual indication of the distance between the immobilization device and the patient anatomy support. The device of Huttner is not modified to include threaded fasteners in the rejection(s) of claims 14-16 below, as Applicant alleges.

Specification
The disclosure is objected to because of the following informalities: reference character “135” is taught in the specification to correspond to both “the lock .  
Appropriate correction is required.
The amendment filed 9/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “radially extending portions 156” (recited several times throughout the specification). Applicant’s specification as originally filed teaches structures 156 being “parallel to the axis of plunger 160” (i.e., positioned vertically) and capable of being “forced radially outward” (see [0064-0065] of the publication of the present application). Thus, the structures 156 are not always “radially extending” as suggested by “radially extending portions 156.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “wherein the means for locking the immobilization device with respect to the patient anatomy support is actuated along an axis and the means for adjusting the distance between the immobilization device and the patient anatomy support is actuated about the axis along which the means for locking the immobilization device is actuated,” which is a claim limitations lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  claim 4 recites “at least one extension,” which is a claim limitations lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a plurality of adjustable locks” in lines 1-2 should be amended to recite ---a plurality of said adjustable lock---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “the adjustable lock configured to retain the immobilization device in position relative to the anatomy of the patient and the patient anatomy support according to claim 1.” Since the specific structure of the adjustable lock is not recited in the claim, the scope of the claim is unclear. Applicant should amend claim 18 to recite the specific structure of the adjustable lock of claim 1 to avoid this error. Claims 19-22 depend on claim 18 and therefore, include the same error.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “the patient anatomy support is a portion of the immobilization device.” It is unclear how the patient anatomy support can be part of the immobilization device, when the patient anatomy support is previously recited in claim 1 (upon which claim 19 depends) to be adjustable relative to the immobilization device. For purposes of examination, the examiner will interpret claim 9 to mean ---the patient anatomy support is attached to the immobilization device---.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation “the fit of other portions of the anatomy of the patient.” There is insufficient antecedent basis for these limitations in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 and 2 limitation “means for locking” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification teaches the following structure(s) corresponding to the “means for locking:” a co-located lock and adjuster including a shaft and a plunger.
Claim 1 and 9 limitation “means for adjusting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification teaches the following structure(s) corresponding to the “means for adjusting:” a co-located lock and adjuster.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indexing mechanism” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification teaches that “bonnet 180 has formed in it grooves 188 that are configured to receive a protrusion 186 formed at the end of the flange 184 (e.g., a spring)” (see [0070] of the publication of the present application), “a cam, step, etc.” (see [0070] of the publication of the present application) or “a spring or cam” (see [0076] of the publication of the present application) corresponds to the claimed indexing mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huttner (US 2005/0045187).
In regards to claim 1, Huttner teaches in the abstract, Figures 1-6 and 8 and [0029-0031] means for locking (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7; [0029] teaches “a plurality of these locking mechanisms are arrayed about the periphery of the frame 6 in sufficient number so as to securely lock the frame 6 to the patient restraint board 8 when the locking mechanism has been engaged”) the immobilization device (the abstract teaches a “piece of low-melt adjust) a distance between the frame 6 and the patient restraint board 8; the remaining plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7 are capable of remaining locked (to connect frame 6 to the patient restraint board 8) when the first cross-piece 4 and its corresponding lock are disengaged) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) while the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) is coupled to the patient anatomy support (patient restraint board 8) by the means for locking the immobilization device with respect to the patient anatomy support (as discussed above, the remaining plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7 are capable of remaining locked (to connect frame 6 to the patient restraint board 8) when the first cross-piece 4 and its corresponding lock are disengaged), wherein the means for locking (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7; [0029] teaches “a plurality of these 
In regards to claim 2, Huttner teaches the apparatus of claim 1. Huttner teaches in Figure 1 and [0029] that the means for locking (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) with respect to the patient anatomy support (patient restraint board 8) comprises a lock (locking pin 1/tip 2/split expandable member 3/notched collar 5/hole 7) coupleable to (locking pin 1/tip 2/split expandable member 3/notched collar 5 is shown in Figure 1 to be coupled to the immobilization device via frame 6; hole 7 is shown in Figure 1 to be coupled to patient restraint board 8) at least one of the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) and configured to attach ([0029] teaches “a plurality of these locking mechanisms are arrayed about the periphery of the frame 6 in sufficient number so as to securely lock the frame 6 to the patient restraint board 8 when the locking mechanism has been engaged”) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” 
In regards to claim 3, Huttner teaches the apparatus of claims 1 and 2. Huttner teaches in Figures 1 and 2 and [0029-0031] that the lock (locking pin 1/tip 2/split expandable member 3/notched collar 5/hole 7) includes a plunger (locking pin 1/tip 2) movable along the axis ([0029-0031] teaches that the locking pin 1 is movable up or down (along the vertical axis of the locking pin 1) into respective locked and unlocked positions) between locked and unlocked positions and at least one extension (split expandable member 3) movable radially with respect to the axis when the plunger (locking pin 1/tip 2) is in the locked position ([0030] teaches that the split expandable member 3 expands (which is shown in Figure 2 to be a radial expansion away from the vertical axis of the locking pin 1) on the underside of the frame 6 when the locking pin 1 is locked).
In regards to claim 4, Huttner teaches the apparatus of claims 1-3. Huttner teaches in Figures 2 and 6 and [0030] that the plunger (locking pin 1/tip 2) has a radially extending portion (tip 2; shown in Figure 6 to have a radially extending width) positioned to push ([0030] teaches “this in turn forces the expander at its tip 2 to engage and expand the expandable member 3 on the underside of the frame 6”) the at least one extension (split expandable member 3) radially outward (by expanding the expandable member 3, as shown in Figure 2 and taught in [0030]) when the plunger (locking pin 1/tip 2) is in the locked position (as shown in Figure 2).
In regards to claim 5, Huttner teaches the apparatus of claims 1-4. Huttner teaches in Figure 6 that the plunger (locking pin 1/tip 2) has a tapered portion (as 

    PNG
    media_image1.png
    612
    477
    media_image1.png
    Greyscale

In regards to claim 6, Huttner teaches the apparatus of claims 1-3. Huttner teaches in Figure 5 that the at least one extension (split expandable member 3) is defined on (shown in Figure 5 to be positioned on) a shaft (as defined in the annotated 

    PNG
    media_image2.png
    4
    11
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    4
    11
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    450
    580
    media_image3.png
    Greyscale

In regards to claim 7, Huttner teaches the apparatus of claims 1-3 and 6. Huttner teaches in Figure 1 and [0030] the lock (locking pin 1/tip 2/split expandable member 3/notched collar 5/hole 7) further comprising a base (portion of the patient restraint board 8 that includes hole 7) defining a through-hole (hole 7) for accommodating the shaft (as defined in the annotated copy of Figure 5 provided above; hole 7 is shown in Figure 1 to accommodate the shaft) and the plunger (locking pin 1/tip 2; [0030] teaches “a portion of the patient restraint board 8 with its corresponding hole 7 that mates to the locking pin 1”) and configured for coupling the lock (locking pin 1/tip 2/split expandable member 3/notched collar 5/hole 7) to at least one of ([0030] teaches “a portion of the patient restraint board 8 with its corresponding hole 7 that mates to the locking pin 1;” thus, hole 7 functions to attach the locking pin 1 to the patient restraint the patient anatomy support (patient restraint board 8).
In regards to claim 9, Huttner teaches the apparatus of claim 1. Huttner teaches in Figures 1 and 2, [0030-0031] and [0037] that the means for adjusting (first cross-piece 4) a distance between the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) comprises an adjuster (first cross-piece 4) coupleable to (coupleable to the immobilization device via frame 6) at least one of the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) and configured to selectively adjust the distance between the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy (patient restraint board 8) support while the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) is coupled to (first cross-piece 4 is taught in [0030-0031] and [0037] to be selectively rotated between locked and unlocked positions; when in the unlocked adjust) a distance between the frame 6 and the patient restraint board 8; the remaining plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7 are capable of remaining locked (to connect frame 6 to the patient restraint board 8) when the first cross-piece 4 and its corresponding lock are disengaged) the patient anatomy support (patient restraint board 8).
In regards to claim 17, Huttner teaches the apparatus of claim 1. Huttner teaches in Figure 1, [0029-0031] and [0037] that the means for adjusting (first cross-piece 4) is configured to selectively adjust the distance between (first cross-piece 4 is taught in [0030-0031] and [0037] to be rotated between locked and unlocked positions; when in the unlocked position, the first cross-piece 4 is capable of disengaging the frame 6 from the patient restraint board 8 (as shown in Figure 1), to create (and therefore, adjust) a distance between the frame 6 and the patient restraint board 8) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) after the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) is coupled (via the remaining plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7) to the patient anatomy (patient restraint board 8) support by the means for locking (plurality of locking pins 1/tips 2/split expandable members 
In regards to claims 18 and 20, Huttner teaches in the abstract, Figures 1-6 and 8 and [0029-0031] means for locking (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7; [0029] teaches “a plurality of these locking mechanisms are arrayed about the periphery of the frame 6 in sufficient number so as to securely lock the frame 6 to the patient restraint board 8 when the locking mechanism has been engaged”) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) with respect to the patient anatomy support (patient restraint board 8); and means for adjusting a distance between (first cross-piece 4; taught in [0030-0031] and [0037] to be rotated between locked and unlocked positions; when in the unlocked position, the first cross-piece 4 is capable of disengaging the frame 6 from the patient restraint board 8 (as shown in Figure 1), to create (and therefore, adjust) a distance between the frame 6 and the patient restraint board 8; the remaining plurality of locking pins 1/tips 2/split 
In regards to claim 19, Huttner teaches the apparatus of claim 18. Huttner teaches in [0029] that the patient anatomy support (patient restraint board 8) is attached to (locked to, via frame 6; [0029] teaches “a plurality of these locking mechanisms are arrayed about the periphery of the frame 6 in sufficient number so as to securely lock the frame 6 to the patient restraint board 8 when the locking mechanism has been engaged”) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”).
In regards to claim 21, Huttner teaches the apparatus of claim 18. Huttner teaches in the abstract and Figure 1 that the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) includes (as taught in the abstract) a frame (frame 6) and a preform (“piece of low-melt thermoplastic material” taught in the abstract) coupled to (taught in the abstract to be “affixed to”) the frame (frame 6), the preform (“piece of low-melt thermoplastic 
In regards to claim 22, Huttner teaches the apparatus of claim 18. Huttner teaches in Figures 8 and 9 a plurality of adjustable locks (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7) coupled to (via frame 6, as shown in Figure 9) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and spaced from one another (as shown in Figure 9), wherein the means for adjusting (cross-pieces 4) the distance between the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) of each of the adjustable locks (plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7) provides adjustability independent of (inasmuch as each of the first cross-pieces 4 is independently operable, as shown in Figure 8; see also [0027]) other ones of the adjustable locks (plurality of locking pins 1/tips 2/split expandable members 3/notched  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huttner (US 2005/0045187) in view of Leib et al. (US 5,704,746).
In regards to claim 8, Huttner teaches the apparatus of claims 1-3 and 6. Huttner does not teach that at least one of the plunger and the shaft are keyed to limit rotation of the plunger relative to the shaft.
However, Leib et al. teaches in Figure 4, column 3, lines 11-13 and column 4, lines 9-13 an analogous device (adjustable fastener/lock) wherein at least one of the plunger (drive pin 16) and the shaft (shank 34) are keyed to limit rotation of the plunger relative to the shaft (column 4, lines 9-13 teaches “notches 22, 20 of drive pin 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify at least one of the plunger and the shaft of Huttner to be keyed to limit rotation of the plunger relative to the shaft as taught by Leib et al. because this element is known to assure an accurate installation of the plunger through the shaft, as Leib et al. teaches in column 4, lines 9-13.
 
Claims 10-13, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huttner (US 2005/0045187) in view of Van Neil et al. (US 3,605,846).
In regards to claims 10-13, Huttner teaches the apparatus of claims 1 and 9. Huttner does not teach that the adjuster includes a cam surface and a bearing surface, wherein the bearing surface is configured to change the distance between the immobilization device and the patient anatomy support upon relative movement of the cam surface with respect to the immobilization device or the patient anatomy support; wherein the adjuster includes a thread providing the cam surface; wherein the thread of the adjuster is positioned to be engaged by a surface of at least one of the immobilization device, the patient anatomy support, and an element interposed between the immobilization device and the patient anatomy support; the adjuster further comprising a rotator positioned to contact the cam surface and the bearing surface, wherein rotation of the rotator about the axis translates the cam 
However, Van Neil et al. teaches in Figures 1 and 5, column 2, lines 54-58 and columns 4-5, lines 74-1 an analogous device (fastening/locking assembly) wherein the adjuster (screw 80) includes a cam surface (the grooves of the threads of screw 80; columns 4-5, lines 74-1 teaches “the threads of the screw 80”) and a bearing surface (the projections of the threads of screw 80; columns 4-5, lines 74-1 teaches “the threads of the screw 80”) wherein the bearing surface (the projections of the threads of screw 80; columns 4-5, lines 74-1 teaches “the threads of the screw 80”) is configured to change the distance between (by guiding the threads of screw 80 along the ribs 86 of bore 22 to move support member 4 and support panel 6 toward or away from each other; see column 2, lines 54-58 and columns 4-5, lines 74-1) the device (support member 4) and the support (support panel 6) upon relative movement (up or down) of the cam surface (the grooves of the threads of screw 80) with respect to the device (support member 4) or the support (support panel 6); wherein the adjuster (screw 80) includes a thread (threads of screw 80) providing (forming) the cam surface (the grooves of the threads of screw 80; columns 4-5, lines 74-1 teaches “the threads of the screw 80”); wherein the thread (threads of screw 80) of the adjuster (screw 80) is positioned to be engaged by (as shown in Figure 1) a surface (the surface of ribs 86 of bore 22) of at least one of the immobilization device, the patient anatomy support, and an element (ribs 86) interposed between (as shown in Figure 1) the device (support member 4) and the support (support panel 6); the adjuster (screw 80) further comprising a rotator (bore 22) positioned to contact (via ribs 86, as taught in columns 4-
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the adjuster of Huttner to provide that the adjuster includes a cam surface and a bearing surface, wherein the bearing surface is configured to change the distance between the device and the support upon relative movement of the cam surface with respect to the device or the support; wherein the adjuster includes a thread providing the cam surface; wherein the thread of the adjuster is positioned to be engaged by a surface of at least one of the  device, support, and an element interposed between the device and the support; the adjuster further comprising a rotator positioned to contact the cam surface and the bearing surface, wherein rotation of the rotator about the axis translates the cam surface or the bearing surface along the axis and adjusts the distance between the device and the support as taught by Van Neil et al. because this element is known to enable the device and the support to be maintained in controlled, “adjustable, spaced relation” to enable 
In regards to claims 29 and 30, Huttner teaches in the abstract, Figures 1-6 and 8 and [0029-0031] a lock (locking pin 1/tip 2/split expandable member 3/notched collar 5/hole 7; [0029] teaches “a plurality of these locking mechanisms are arrayed about the periphery of the frame 6 in sufficient number so as to securely lock the frame 6 to the patient restraint board 8 when the locking mechanism has been engaged”) coupleable to (locking pin 1/tip 2/split expandable member 3/notched collar 5 is shown in Figure 1 to be coupled to the immobilization device via frame 6; hole 7 is shown in Figure 1 to be coupled to patient restraint board 8) at least one of the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) and configured to attach ([0029] teaches “a plurality of these locking mechanisms are arrayed about the periphery of the frame 6 in sufficient number so as to securely lock the frame 6 to the patient restraint board 8 when the locking mechanism has been engaged”) the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) to the patient anatomy support (patient restraint board 8), the lock (locking pin 1/tip 2/split expandable member 3/notched collar 5/hole 7) including a plunger (locking pin 1/tip 2) movable along an axis (vertical axis of the locking pin 1) between locked and unlocked positions ([0029-0031] teaches that the locking pin 1 is movable up or down (along the adjust) a distance between the frame 6 and the patient restraint board 8; the remaining plurality of locking pins 1/tips 2/split expandable members 3/notched collars 5/holes 7 are capable of remaining locked (to connect frame 6 to the patient restraint board 8) when the first cross-piece 4 and its corresponding lock are disengaged) coupleable to (via frame 6, as shown in Figure 1) at least one of the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) and configured to selectively adjust a distance between the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for positioning a patient relative to a patient restraint board during radiation therapy”) and the patient anatomy support (patient restraint board 8) while the immobilization device (the abstract teaches a “piece of low-melt thermoplastic material affixed to a rigid, non-thermoplastic frame [6]” “for 
Huttner does not teach the adjuster including a cam surface and a bearing surface, wherein the bearing surface is configured to change the distance between the immobilization device and the patient anatomy support upon relative movement of the cam surface with respect to the immobilization device or the patient anatomy support; the adjuster further comprising a rotator positioned to contact the cam surface and the bearing surface, wherein rotation of the rotator about the axis translates the cam surface or the bearing surface along the axis and adjusts the distance between the immobilization device and the patient anatomy support.
However, Van Neil et al. teaches in Figures 1 and 5, column 2, lines 54-58 and columns 4-5, lines 74-1 an analogous device (fastening/locking assembly) with the adjuster (screw 80) including a cam surface (the grooves of the threads of screw 80; columns 4-5, lines 74-1 teaches “the threads of the screw 80”) and a bearing surface (the projections of the threads of screw 80; columns 4-5, lines 74-1 teaches “the threads of the screw 80”), wherein the bearing surface (the projections of the threads of screw 80; columns 4-5, lines 74-1 teaches “the threads of the screw 80”) is configured to change the distance between (by guiding the threads of screw 80 along the ribs 86 of bore 22 to move support member 4 and support panel 6 toward or away from each 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the adjuster of Huttner to provide the adjuster including a cam surface and a bearing surface, wherein the bearing surface is configured to change the distance between the immobilization device and the patient anatomy support upon relative movement of the cam surface with respect to the immobilization device or the patient anatomy support; the adjuster further comprising a rotator positioned to contact the cam surface and the bearing surface, wherein rotation of the rotator about the axis translates the cam surface or the bearing surface along the axis and adjusts the distance between the immobilization device and the patient anatomy support as taught by Van Neil et al. because this element is known to enable the device and the support to be maintained in controlled, .

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huttner (US 2005/0045187), in view of Van Neil et al. (US 3,605,846) and further in view of Yared et al. (US 2011/0071388).
In regards to claims 14-16, Huttner and Van Neil et al. teach the apparatus of claims 1, 9, 10 and 13. Huttner and Van Neil et al. do not teach the adjuster including an indexing mechanism defining discrete positions, each position of the discrete positions corresponding to a relative distance between the immobilization device and the patient anatomy support; and wherein the indexing mechanism includes a groove positioned to indicate when the rotator is aligned with one of the discrete positions; and wherein the indexing mechanism includes an indicator positioned to provide a visual indication of the distance between the immobilization device and the patient anatomy support.
However, Yared et al. teaches in Figures 6-9 and [0113-0114] an analogous device with the adjuster (height adjustment knob 7, heights readout dial 11) including (inasmuch as it is configured as) an indexing mechanism (height adjustment knob 7, heights readout dial 11) defining discrete positions ([0113] teaches “the height adjustment knobs 7 allow the user to deterministically and repeatably set the distance between top tray 5 and bottom tray 4 to discrete distances and maintain parallelism”), each position of the discrete positions corresponding to a relative distance between ([0113] teaches “ball spring plungers 13 ride into the detents 14 in the side of the height 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the adjuster of Huttner as modified by Van Neil et al. to provide the adjuster including an indexing mechanism defining discrete positions, each position of the discrete positions corresponding to a relative distance between the immobilization device and the patient anatomy support; and wherein the indexing mechanism includes a groove positioned to indicate when the rotator is aligned with one of the discrete positions; and wherein the indexing mechanism includes an indicator positioned to provide a visual indication of the distance between the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/9/2021